OPINION AND ORDER
PER CURIAM.
Movant, John W. Combs, was suspended from the practice of law for thirty days by order entered by this Court on January 19, 1989, 763 S.W.2d 125 (1989).
On February 24, 1989, movant submitted his application for reinstatement pursuant to SCR 3.510. Accompanying this application were the applicable fees and certification of Continuing Legal Education credits. After a thorough consideration of his application the Inquiry Tribunal of the bar association made various inquiries of the Circuit Judge, District Judges, Commonwealth’s Attorney, County Attorney, and Circuit Clerk in the county of movant’s residence as well as the Clerk of the United States District Court for the Western District of Kentucky as to whether or not there was any impediment to movant’s reinstatement. None of the individuals to whom inquiries were directed stated any reason why the movant should not be reinstated to the practice of law.
On the basis of this the Inquiry Tribunal of the Kentucky Bar Association recommended that movant’s application for reinstatement to membership of the Kentucky Bar Association be approved by this court and that his license to practice law be restored.
In view of the foregoing, it is the opinion and order of this Court that John W. Combs be and he is hereby restored to membership in the Kentucky Bar Association, and that his license to practice before the courts of this Commonwealth be and is hereby restored.
All concur.